Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 29, 2016

The Court of Appeals hereby passes the following order:

A17D0174. CANDELARIO ZAZUETA v. MUPR 3 ASSETS, LLC.

      Candelario Zazueta filed this application for discretionary appeal seeking
review of an order entered by the Cobb County Magistrate Court on November 11,
2016, in this dispossessory action. However, “[t]he only avenue of appeal available
from the magistrate court judgment is provided by OCGA § 15-10-41 (b) (1), which
allows for a de novo appeal to the state or superior court.” Handler v. Hulsey, 199
Ga. App. 751 (406 SE2d 225) (1991). This Court thus may address magistrate court
matters only if they already have been reviewed by the state or superior court. See
Westwind Corp. v. Washington Fed. S & L Assn., 195 Ga. App. 411 (393 SE2d 479)
(1990).
      The Georgia Constitution provides that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664, 665 (373 SE2d 368) (1988). Accordingly, this appeal is hereby
TRANSFERRED to the Cobb County State Court.

                                         Court of Appeals of the State of Georgia
                                                                              11/29/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.